2022 UT App 76



                THE UTAH COURT OF APPEALS

                         LEE STAFFORD,
                           Appellant,
                               v.
                       SANDY PAYDIRT LLC,
                           Appellee.

                             Opinion
                        No. 20210443-CA
                        Filed June 24, 2022

           Third District Court, Salt Lake Department
                   The Honorable Kara Pettit
                          No. 180903143

        Alan Tucker, Parker A. Allred, and Colby B. Vogt,
                    Attorneys for Appellant
             Cory D. Memmott, Attorney for Appellee

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
    JUDGES RYAN M. HARRIS and RYAN D. TENNEY concurred.

MORTENSEN, Judge:

¶1      When Lee Stafford encountered a puddle on a hotel
elevator’s tile floor, he slipped, caught himself, and later sought
compensation for a back injury that he believed resulted from the
strain. However, after determining that the undisputed facts of
the case revealed that the hotel (Hilton) 1 had not breached any
duty to Stafford under Utah premises liability law, the district
court granted summary judgment in favor of Hilton. Stafford now
appeals, and we affirm.




1. Sandy Paydirt LLC, the appellee in this case, is a business entity
operating a Hilton Garden Inn.
                       Stafford v. Sandy Paydirt


                          BACKGROUND 2

¶2     As Stafford stepped into the elevator on Hilton’s fifth floor,
his foot slipped out from under him. Stafford regained his
balance, a feat that kept him from actually falling to the ground.
Afterward, in the middle of the elevator’s tile floor, he discovered
a puddle of water that seemed to smell of chlorine and was only
a “[c]ouple of inches across.” After Stafford rode the elevator
down to the lobby, he found a trail of water leading toward
Hilton’s pool—a pool separated from the elevator by about one
hundred feet of carpeted hallway. Stafford reported the incident
to Hilton’s staff and his stay at Hilton soon ended. But the lower
back pain resulting from the incident did not. Seeking relief from
the pain, Stafford incurred substantial medical expenses and
sought recovery from Hilton.

¶3      Discovery reflected that the tile installed by Hilton in the
elevator was “nonslip” and that Hilton had no knowledge of any
other person ever slipping on the hotel’s tile generally, and
specifically the tile in the elevator. Hilton’s representative testified
in a deposition about mats found at the hotel entryways and at
the pool entry. That testimony included statements that the mat
near the pool entry “would help with people walking in and out
if they are wet, I guess,” but that the mat had not been placed there
for “[e]ssentially, slipping purposes.” Rather, the mats’ “specific
purpose” was unknown other than that they were a corporate
“require[ment]” and a “welcome touch point . . . as people are
walking in.”

¶4     Hilton filed a motion for summary judgment, asserting that
Stafford had failed to present evidence that Hilton “had either

2. “In reviewing a district court’s grant of summary judgment, we
view the facts and all reasonable inferences drawn therefrom in
the light most favorable to the nonmoving party and recite the
facts accordingly.” NetDictation LLC v. Rice, 2019 UT App 198, n.1,
455 P.3d 625 (cleaned up).


 20210443-CA                       2                 2022 UT App 76
                     Stafford v. Sandy Paydirt


actual or constructive notice” of a “condition of unsafe nature and
a reasonable opportunity to remedy the condition prior to the
accident.” Specifically, Hilton asserted that Stafford had not
presented evidence that Hilton had any notice of the water on the
floor before Stafford slipped and that he therefore could not
demonstrate that the hazard had existed long enough to establish
that Hilton had a duty to remedy it. In response, Stafford
conceded that Hilton did not have actual or constructive notice of
the water he slipped on. Instead, Stafford argued that “the
dangerous condition that existed in the elevator was the
foreseeable result of decisions that [Hilton] made and for which
[it was] responsible.” In other words, Stafford argued that the
hazard was not a temporary condition that Hilton was obligated
to remedy upon notice, but rather, that it was an inherently
dangerous and foreseeable permanent condition that required no
proof of notice.

¶5     Based on Stafford’s concession, the district court granted
summary judgment on the temporary condition theory. As to
Stafford’s claim based on the presence of a “permanent unsafe
condition,” the court granted summary judgment because
Stafford failed to present evidence that Hilton could reasonably
foresee that people would come from the pool, cause the tiles to
become slippery when wet, and create a dangerous condition.

¶6    Stafford now appeals.


                    STANDARD OF REVIEW

¶7     “Summary judgment is appropriate only where there is no
genuine issue as to any material fact and the moving party is
entitled to a judgment as a matter of law,” and “the appellate
court reviews a summary judgment for correctness, giving no
deference to the trial court’s decision.” Bahr v. Imus, 2011 UT 19,
¶ 15, 250 P.3d 56 (cleaned up).




 20210443-CA                    3                2022 UT App 76
                       Stafford v. Sandy Paydirt


                             ANALYSIS

¶8      The key dispute here is whether Hilton, by setting up its
hotel with the pool and the elevator in close proximity and by not
putting a mat in the elevator, “chose a mode of operation that
foreseeably could result in an inherently dangerous condition.”
See Jex v. JRA, Inc. (Jex II), 2008 UT 67, ¶ 11, 196 P.3d 576. “In Utah,
a business . . . is not required to ensure that . . . business invitees
will not slip and fall. Instead, a business . . . is charged with the
duty to use reasonable care to maintain the floor of [its]
establishment in a reasonably safe condition for [its] patrons.” Jex
v. JRA, Inc. (Jex I), 2007 UT App 249, ¶ 9, 166 P.3d 655 (cleaned up),
aff’d, 2008 UT 67. And “the construction and maintenance of a
slippery-when-wet floor surface does not of itself constitute
negligence in premises liability cases.” Jex II, 2008 UT 67, ¶ 14
(cleaned up). Accordingly, to prevail on a permanent unsafe
condition theory, Stafford needed to demonstrate more than the
mere existence of potentially slippery flooring, and this is
something he has not done.

¶9     Stafford asserts that the district court failed to give
credence to the portion of the Hilton representative’s testimony
that the mats “would help with people walking in and out if they
are wet, I guess.” He argues that the court should have viewed
this testimony “in the light most favorable to [him,] the non-
moving party,” as evidence that Hilton knew that water on the tile
would cause a slipping hazard. If the court had viewed the
testimony this way, Stafford asserts that it would constitute
“evidence to show that Hilton had notice that the tile floors in its
elevators would present a foreseeable slipping hazard when
water from its swimming pool was dripped on it.”

¶10 But even viewing this fact as argued by Stafford—that the
mats were meant to help wet guests walking in and out of the
hotel entrances and pool entry—does not lead us to the conclusion
Stafford advances, i.e., that Hilton caused a permanent unsafe




 20210443-CA                       4                 2022 UT App 76
                     Stafford v. Sandy Paydirt


condition by its method of operation. Hilton is therefore still
entitled to judgment as a matter of law. See Utah R. Civ. P. 56(a).

¶11 “To recover under a permanent unsafe condition theory, a
plaintiff must show that an owner chose a mode of operation that
foreseeably could result in an inherently dangerous condition.”
Jex II, 2008 UT 67, ¶ 11. This includes “cases where the
storeowner’s method of operation creates a situation where the
reasonably foreseeable acts of third parties will create a dangerous
condition.” Price v. Smith’s Food & Drug Centers, Inc., 2011 UT App
66, ¶ 9, 252 P.3d 365. “In such circumstances,” as opposed to a
situation in which a plaintiff is alleging a temporary unsafe
condition, “where the defendant either created the condition, or
is responsible for it, he is deemed to know of the condition; and
no further proof of notice is necessary.” Schnuphase v. Storehouse
Markets, 918 P.2d 476, 478 (Utah 1996) (cleaned up). Rather,
“foreseeability and inherent danger are key elements of a
negligence action under [a permanent unsafe condition] theory of
liability.” Id. at 479.

¶12 Here Stafford has presented insufficient evidence to
support either of those elements.

¶13 Aside from Stafford’s contentions about the purpose of the
mats Hilton used at its entrances and pool entry (which, for
purposes of our analysis, we assume were meant to help wet
guests), the remaining facts are undisputed. These facts include
that the tile inside the elevator was “nonslip,” that the entryway
to the pool (from which the water was believed to have come) was
separated from the elevator by around one hundred feet of
carpeted hallway, and that, to Hilton’s knowledge, no person had
ever slipped on the tile in the elevator before. These facts do not
demonstrate either the foreseeability of Stafford’s slip or any
inherent danger in installing nonslip tile in the elevator without a
mat. And assuming that Hilton did in fact use mats to assist wet
guests when entering the hotel or leaving the pool area does not
tip the scales in Stafford’s favor.


 20210443-CA                     5                2022 UT App 76
                       Stafford v. Sandy Paydirt


¶14 Jex II, 2008 UT 67, 196 P.3d 576, controls here. In that case,
a plaintiff entered a deli on a snowy morning, and after stepping
off the floor mats that led from the door to the cash register, she
slipped and sustained injuries. Id. ¶¶ 2–3. The plaintiff sought
recovery under a “permanent unsafe condition theory” because
the deli “chose to employ a floor surfacing that was inherently
dangerous when wet.” Id. ¶¶ 11–12 (cleaned up). But the plaintiff
otherwise “offered no evidence that [the deli] did anything more
than install a standard wood floor,” such as evidence that the deli
“installed an unusually slippery wood floor or that it installed its
wood floor negligently.” Id. ¶ 14. Because “the construction and
maintenance of a slippery-when-wet floor surface does not of
itself constitute negligence in premises liability cases,” the lack of
additional evidence proved fatal to that plaintiff’s claim, and the
same is true in this case. Id. (cleaned up). Here, like the plaintiff in
Jex II, Stafford has offered no evidence to demonstrate negligence.
See id. ¶¶ 14–15. The fact that Hilton installed tile in its elevator,
operated a pool, and placed mats at its entryways and the entry
to the pool simply “does not constitute a mode of operation that
foreseeably could result in an inherently dangerous condition.”
See id. ¶ 15. Further, the additional fact of Hilton’s installation of
nonslip tile undercuts Stafford’s argument even more than the
existence of a “standard” wood floor in Jex II. Accordingly,
Stafford’s claim falters on this precedent alone.

¶15 But our relevant caselaw does not end there. In Schnuphase
v. Storehouse Markets, 918 P.2d 476 (Utah 1996), while visiting the
deli section of a grocery store, a plaintiff incurred injury when she
fell after slipping on a scoop of ice cream dropped by another
customer. Id. at 477. That plaintiff argued that “it was foreseeable
that the ice cream would occasionally fall to the floor” and that
the store thus “had a duty to take precautions against the
foreseeable danger that someone would slip and fall,” including
things such as “installation of nonskid mats or any other traction-
enhancing coverings, placement of warning signs indicating the
possibility of encountering spilled ice cream, appointment of a



 20210443-CA                       6                 2022 UT App 76
                      Stafford v. Sandy Paydirt


spill monitor in the deli section, or installation of a lower counter
to facilitate employee monitoring of the area.” Id. at 479. The Utah
Supreme Court disagreed, stating that although a business
“owner is charged with the duty to use reasonable care in
maintaining the floors of his or her establishment[,] . . . if the
[business] owner’s duty required further safety measures” to
avoid breaching that duty, it is unclear “how far the defendant
would have to go in protecting the customers, both in method and
in area.” Id. (cleaned up). The court continued, “There does not
appear to be any reasonable and practical answer to that inquiry.”
Id. (cleaned up).

¶16 Like the deli customer who spilled ice cream in Schnuphase,
an unknown third party is alleged to have dripped water onto the
floor of Hilton’s elevator. And Hilton’s measures convince us that
“reasonable minds could not differ on the question of whether
[Hilton] took reasonable precautions to protect its customers” and
avoid breaching any duty owed to Stafford. See id. Hilton placed
the mats where guests were likely to be wet and outside the pool,
which led to a carpeted hallway nearly one hundred feet long
before transitioning to tile. Under controlling precedent, Hilton is
not required to cover the entirety of its tile flooring with mats or
use carpet in place of tile. The choice to assist wet guests by
placing mats only in areas where they were likely to be wet does
not demonstrate a method of operation that causes foreseeability
of injury or an inherent danger; to the contrary, it cuts against that
conclusion by reducing the likelihood that water would be spread
on the tile. And as to the choice of the tile itself, Stafford does not
dispute that the tile is nonslip.

¶17 In short, “it is regrettable that [Stafford] suffered injuries.
However, not every accident that occurs gives rise to a cause of
action upon which the party injured may recover damages from
someone. Thousands of accidents occur every day for which no
one is liable in damages, and often no one is to blame, not even
the ones who are injured.” See id. at 479–80 (cleaned up).




 20210443-CA                      7                 2022 UT App 76
                      Stafford v. Sandy Paydirt


                          CONCLUSION

¶18 Under the undisputed facts of this case, Stafford’s claim
fails as a matter of law. Accordingly, the district court did not err
in granting summary judgment.




 20210443-CA                     8                2022 UT App 76